IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42394

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 373
                                                )
       Plaintiff-Respondent,                    )   Filed: February 26, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DAVID WESLEY GLORIA,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       David Wesley Gloria pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Gloria to a unified term of seven years, with a minimum period of confinement of two
years. Gloria filed an I.C.R 35 motion, which the district court denied. Gloria appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
denying Gloria’s Rule 35 motion is affirmed.




                                               2